PER CURIAM.
Our review of the record in this case clearly shows that the jury’s verdict incorporated in the final judgment is fully supported by the evidence.
We find no merit to appellant’s challenges that there was error in the trial court’s failing to apply the parol evidence rule and that there was a lack of consideration to support a separate oral agreement.
However, as to appellant’s final point, we note that at the charge conference appel-lees moved to amend their counterclaim to conform with the evidence showing appel-lees’ reliance to their detriment upon appellant’s promise to renegotiate the contract. The judge did not rule on that motion at the conference but granted appellees’ requested instruction that would allow them to argue to the jury that their building of a superior quality house constituted consideration for the oral agreement. Following the jury’s verdict favoring appellees, and in the order denying appellant’s motion for a new trial, the trial judge granted appellees’ motion to amend their counterclaim.
This Court is cognizant that the trial was permeated with testimony relating to the separate contract theories as well as the consideration that supported them. Appellant has shown neither error in law nor prejudicial error to its case by the court's reserved ruling. Accordingly, the final judgment is AFFIRMED.
THOMPSON, WIGGINTON and ZEH-MER, JJ., concur.